Citation Nr: 1218522	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-08 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to September 1967.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a disability evaluation greater than 30 percent for service-connected PTSD.  The notice of this decision was provided by the RO in Cleveland, Ohio.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Cleveland RO.]

During the pendency of the Veteran's appeal, and specifically in the February 2009 rating action, the Decision Review Officer (DRO) in Cleveland, Ohio increased the disability evaluation for the service-connected PTSD to 50 percent, effective from March 25, 2008 (date of receipt of claim).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an increased rating for the service-connected PTSD remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's claim for an increased rating for his service-connected PTSD is required to allow for further development of the record.  

Initially, the Board notes that the record reflects the Veteran receives all of his mental health care at the Center for Stress Recovery at the VA Medical Center (VAMC) in Brecksville, Ohio.  The last treatment records in the claims file are dated in March 2009.  As more than three years have lapsed, the Board finds that any mental health treatment records subsequent to March 2009 should be obtained and associated with the Veteran's claims file as they would be relevant in determining the severity of his PTSD during the intervening period.  VA records are considered part of the record on appeal as they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, the Board finds that the Veteran should be scheduled for a new VA psychiatric examination.  The last VA examination was conducted in June 2008, at which time, the Veteran discussed the difficulties that he faced maintaining his interpersonal relationships and carrying out his occupational duties as a result of his PTSD symptoms.  Specifically, the Veteran stated that his relationship with his wife and children had always been problematic due to his angry and violent nature.  He also stated that he experienced difficulties dealing with authoritative figures in the workplace environment and would quickly become angry and violent when criticized.  According to the Veteran, he had homicidal ideations on the job on a number of occasions, and chose to retire earlier than initially planned "because he 'could not stand to work anymore.'"  The Veteran also stated that he had been involved in a serious car accident in April 2006 which served to exacerbate his PTSD symptoms, to include increasing panic attacks and flashbacks of his in-service stressors in Vietnam.  Based on the examiner's discussion with, and mental evaluation of the Veteran, she diagnosed him with PTSD and assigned him a Global Assessment of Functioning (GAF) score of 55.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) [the Global Assessment of Functioning (GAF) scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness, and a GAF score ranging from 51 to 60 reflects more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)].  

Subsequent VA treatment records demonstrate a worsening in the Veteran's symptomatology.  Specifically, in a December 2008 letter issued by his nurse therapist, A.K., and signed by his psychiatrist M.M., M.D., it was noted that the Veteran's "symptoms of depression, difficulties managing anger, irritability, anxiety and sleep disturbance have worsened over the past six years"-particularly since his retirement.  A.K. further wrote that the Veteran suffers from increasing nightmares related to his in-service combat experiences while stationed in Vietnam and had been advised to avoid following the news or current events because they impacted his sleep and mood.  According to A.K., the Veteran's symptoms have increased since his retirement, and while he is currently seeking care and treatment for these symptoms, when exposed to reminders of his traumatic experiences - i.e. the smell of diesel fuel fumes, loud noises, and/or situations involving potential conflict, "[the Veteran's] intense and sometimes impulsive reactions are likely to impair his ability to make rational decisions."  

As previously discussed herein, in the February 2009 rating action, the Decision Review Officer (DRO) increased the Veteran's disability evaluation for his service-connected PTSD to 50 percent disabling, effective from March 25, 2008.  However, the Veteran has not expressed complete satisfaction with this disability rating, and in his March 2009 substantive appeal, the Veteran contended that his PTSD symptoms are more severe than the disability rating reflects.  

Further review of the claims file reveals that the Veteran has not been afforded another VA psychiatric examination since the June 2008 evaluation, nearly four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Indeed, the Board finds it difficult to determine the current severity of the Veteran's symptoms given that it has been nearly four years since his last VA examination and over three years since the last available VA treatment records.  As Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As previously discussed, the Veteran provided his occupational history at his June 2008 VA examination and reported that he was able to work at the same company for thirty-seven years due to the fact that "he was able to work fairly independently."  He further stated that the stress of the job became more difficult over time, and he accepted an early buyout because he 'could not stand to work anymore.'  During the December 2008 private treatment visit with his nurse therapist, the Veteran explained that he was unable to adjust to structural changes at his job which eliminated the position allowing him to work alone and forced him to work with others.  According to the Veteran, he took an early buyout from his job because "he couldn't stand working with people."  The nurse therapist noted that the Veteran's symptoms had worsened since his retirement.  In this regard, the Board observes that the Veteran's statements throughout this appeal have indicated that he is unemployable as a result of PTSD.  

The Court has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  

Prior to adjudication of the TDIU issue, however, the Board finds that further evidentiary development is necessary-to include obtaining a pertinent medical opinion as to the effect of the Veteran's service-connected PTSD on his employability.  [In this regard, the Board notes that the Veteran has not asserted that his only other service-connected disability-diabetes mellitus, type II (10%)--has affected his employability.]  

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to a TDIU.  
2. Request records of relevant psychiatric treatment that the Veteran may have received since March 2009 at the Center for Stress Recovery located at the Louis Stokes Cleveland VAMC in Brecksville, Ohio.  Copies of such records which are available should be associated with the claims folder.  

3. Then, make arrangements for the Veteran to be afforded a psychiatric examination to determine the current nature and extent of his service-connected PTSD and to determine the effect, if any, of this disability on his employability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was completed.  

The examiner should identify the nature, frequency, and severity of all current manifestations of PTSD.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  

Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities, including his ability to obtain and to maintain any full-time employment, and whether, in the examiner's opinion, the Veteran's service-connected PTSD alone is of such severity to result in an inability to obtain and to maintain employment.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's competent and credible lay statements.  A rationale for all opinions expressed must be provided.  
4. After completing the above, readjudicate the issue of entitlement to a disability rating greater than 50 percent for the service-connected PTSD and the issue of entitlement to a TDIU.  If any of these benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

